
	
		II
		110th CONGRESS
		1st Session
		S. 1398
		IN THE SENATE OF THE UNITED STATES
		
			May 15, 2007
			Mr. Reid (for himself
			 and Mr. Cochran) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To expand the research and prevention activities of the
		  National Institute of Diabetes and Digestive and Kidney Diseases, and the
		  Centers for Disease Control and Prevention with respect to inflammatory bowel
		  disease. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Inflammatory Bowel Disease
			 Research Enhancement Act.
		2.FindingsCongress makes the following
			 findings:
			(1)Crohn's disease
			 and ulcerative colitis are serious inflammatory diseases of the
			 gastrointestinal tract.
			(2)Crohn's disease
			 may occur in any section of the gastrointestinal tract but is predominately
			 found in the lower part of the small intestine and the large intestine.
			 Ulcerative colitis is characterized by inflammation and ulceration of the
			 innermost lining of the colon. Complete removal of the colon in patients with
			 ulcerative colitis can potentially alleviate and cure symptoms.
			(3)Because Crohn's
			 disease and ulcerative colitis behave similarly, they are collectively known as
			 inflammatory bowel disease. Both diseases present a variety of symptoms,
			 including severe diarrhea, abdominal pain with cramps, fever, and rectal
			 bleeding. There is no known cause of inflammatory bowel disease, or medical
			 cure.
			(4)It is estimated
			 that up to 1,400,000 people in the United States suffer from inflammatory bowel
			 disease, 30 percent of whom are diagnosed during their childhood years.
			(5)Children with
			 inflammatory bowel disease miss school activities because of bloody diarrhea
			 and abdominal pain, and many adults who had onset of inflammatory bowel disease
			 as children had delayed puberty and impaired growth and have never reached
			 their full genetic growth potential.
			(6)Inflammatory
			 bowel disease patients are at high risk for developing colorectal
			 cancer.
			3.National
			 Institute of Diabetes and Digestive and Kidney Diseases; inflammatory bowel
			 disease research expansionSubpart 3 of part C of title IV of the
			 Public Health Service Act (42 U.S.C. 285c et seq.) is amended by adding at the
			 end the following:
			
				434B.Inflammatory
				bowel disease
					(a)In
				generalThe Director of the
				Institute shall expand, intensify, and coordinate the activities of the
				Institute with respect to research on inflammatory bowel disease. Such research
				may be focused on, but not limited to, the following areas:
						(1)Genetic research
				on susceptibility for inflammatory bowel disease, including the interaction of
				genetic and environmental factors in the development of the disease.
						(2)Research targeted
				to increase knowledge about the causes and complications of inflammatory bowel
				disease in children.
						(3)Animal model
				research on inflammatory bowel disease, including genetics in animals.
						(4)Clinical
				inflammatory bowel disease research, including clinical studies and treatment
				trials.
						(5)Expansion of the
				Institute's Inflammatory Bowel Disease Centers program with a focus on
				pediatric research.
						(6)The training of
				qualified health professionals in biomedical research focused on inflammatory
				bowel disease, including pediatric investigators.
						(7)Other research
				priorities identified by the scientific agendas Challenges in
				Inflammatory Bowel Disease Research (Crohn’s and Colitis Foundation of
				America) and Chronic Inflammatory Bowel Disease (North American
				Society for Pediatric Gastroenterology, Hepatology and Nutrition).
						(b)Authorization
				of appropriationsTo carry out subsection (a), there are
				authorized to be appropriated $80,000,000 for fiscal year 2008, $90,000,000 for
				fiscal year 2009, and $100,000,000 for fiscal year
				2010.
					.
		4.Centers for
			 Disease Control and Prevention; expansion of inflammatory bowel disease
			 epidemiology programPart A of
			 title III of the Public Health Service Act (42 U.S.C. 241 et seq.) is amended
			 by adding at the end the following:
			
				310A.Centers for
				Disease Control and Prevention; expansion of inflammatory bowel disease
				epidemiology program
					(a)In
				generalNot later than 1 year after the date of enactment of this
				Act, the Director of the Centers for Disease Control and Prevention shall
				expand the Inflammatory Bowel Disease Epidemiology Program within the National
				Center for Chronic Disease Prevention and Health Promotion to include
				additional studies focused on—
						(1)the incidence and
				prevalence of pediatric inflammatory bowel disease in the United States;
						(2)genetic and
				environmental factors associated with pediatric inflammatory bowel
				disease;
						(3)age, race or
				ethnicity, gender, and family history of individuals diagnosed with pediatric
				inflammatory bowel disease; and
						(4)treatment
				approaches and outcomes in pediatric inflammatory bowel disease.
						(b)ConsultationThe
				Director shall carry out subsection (a) in consultation with a national
				voluntary patient organization with experience serving the population of
				individuals with pediatric inflammatory bowel disease and organizations
				representing physicians and other health professionals specializing in the
				treatment of such populations.
					(c)Authorization
				of appropriationsTo carry out this section, there are authorized
				to be appropriated $5,000,000 for fiscal year 2008, and such sums as may be
				necessary for each of fiscal years 2009 and
				2010.
					.
		
